DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on April 6, 2019.  Claims 1-20 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/19 was considered by the examiner. See attached PTO-form 1449.

Prior Arts Make of Record
Prior art publication to Sue et al. (US 2008/0208808 A1) discloses a user interface is generated to receive parameters that specify properties of a search engine. The search engine properties specified with the certain parameters include the format of the search results that are to be returned by the search engine and search domain sources of said search engine. The search engine is configured according to these parameters. The search engine can be executed in response to a receiving a request, such as a query, via the GUI. Results that are generated by executing the search engine are presented, also via the GUI. In an embodiment, the GUI (or other user interface) includes one or more user controls, with which a user may indicate a search engine property that governs the way search results are ranked (abstract).

Prior art issued to Gutlapalli et al. (US Patent No. 8,832,076) discloses a search system architecture is disclosed. The search system architecture includes a search server, which in turn includes a search services module and a search engine adapter. The search services module and the search engine adapter are communicatively coupled to one another. The search services module is configured to communicate with a user interface. The search engine adapter is configured to communicate with a search engine (abstract).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.

Thus prior arts made of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        December 1, 2021